Citation Nr: 9918654	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  93-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from March 1971 to 
May 1974.

This case was previously before the Board and remanded for 
further development in March 1995, and December 1997.  The 
case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The appellant reports being physically, emotionally, and 
sexually abused for many years prior to service.

2.  The manifold inconsistencies in the claimant's accounts 
of events in service and of her alleged in service and post-
service subjective symptoms, as well as the contradiction of 
those accounts by probative evidence to the contrary, 
establish clearly and convincingly that she is completely 
without credibility in her claims of a psychiatric disability 
related to her period of service.

3.  There is no evidence entitled to any probative weight to 
support the appellant's claim that she was raped in service, 
or that any preexisting psychiatric problems were aggravated 
during service.  

4.  The clear weight of the most probative medical evidence 
of record supports the conclusion that the appellant does not 
have major depression or PTSD, related to any incident in 
service.

5.  There is no competent medical evidence that the appellant 
has a sleep disorder related to her military service.






CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

2.  The appellant's claim for entitlement to service 
connection for a sleep disorder, is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Acquired Psychiatric Disorder

Service medical records show that the appellant was attacked 
and beaten in service.  She now maintains that in addition to 
being beaten, she was raped.  A VA physician diagnosed major 
depression, and post-traumatic stress disorder.  There is 
competent medical evidence that at least part of her current 
psychiatric disability is casually linked to the alleged 
sexual assault in service.  On the basis of the current case 
law, which requires that this evidence be presumed to be true 
for the limited purpose of establishing a well grounded 
claim, her claim for service connection for an acquired 
psychiatric disorder due to rape in service must be presumed 
to be plausible, and thus well grounded.   King v. Brown, 5 
Vet. App. 19 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the RO has amply 
discharged the duty to assist under 38 U.S.C.A. § 5107(a), to 
include a special PTSD personal-assault letter sent to the 
appellant.

Basically, the applicable law and regulations provide that 
service connection can be established if a preexisting 
disease or disability is aggravated by service, if a 
particular disease or injury, resulting in disability, is 
incurred coincident with service, if a disability is found to 
be proximately due to or the result of a service-connected 
disease or injury, or if a chronic disease, as specified in 
38 U.S.C.A. § 1101, is manifested to a compensable degree 
within one year thereafter.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration of the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Congenital or development 
defects as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(a)(b)(c)(d), 3.304, 3.306, 3.307, 3.309, 3.310.

In passing the Board notes that a personality disorder is not 
a disease or disability for VA compensation benefit purposes 
(38 C.F.R. § 4.9), and the VA psychiatrist discussed this in 
June 1998.

Factual Background

The appellant's original application for disability benefits, 
in January 1991, was for knee disability.  She amended this 
claim later in January to include a sleeping disorder, and 
reported the onset was in 1972.  

The appellant, in December 1991, reported that she was 
submitting evidence of narcolepsy in service, and was now 
being followed for a psychiatric disorder and the psychiatric 
problem was due to a sexual assault while in the military.  

Received in December 1991 were copies of service medical 
records showing that August 18, 1971, the appellant was seen 
at a "Gyn" clinic, and reported being "beaten up" August 
4, 1971, mostly in the abdominal area.  It was recorded 
specifically that she "denies sexual assault."  She had 
been having nausea and vomiting lately, denied weight 
changes, and bowel habits were unchanged.  Pelvic examination 
revealed no significant findings.  When seen August 20, 1971, 
it was noted that the appellant would not see any one else, 
and "can not rule out possibility of repressed sexual 
assault."  November 12, 1973 the appellant was seen after 
getting light headed at a table, and passing out when she got 
up.  Afterwards she was confused for a few moments.  For the 
rest of evening she would occasionally say something 
meaningless, but was otherwise all right.  She had nothing to 
eat until 1530 hours.  The impression was post viral disease, 
lack of food, questionable post prandial hypotension episode.  
A November 14, 1973 clinical record noted that the appellant 
had a 2-week history of passing out.  The last episode was 
the first of November.  She was to be admitted in December 
work-up.  In December 1973 the appellant was hospitalized for 
evaluation of syncopal episodes, with a 5-week history.  She 
had no severe headaches, nausea or vomiting during the 
episode of dizziness, and when she fell she would not injure 
herself.  Occasional blurred vision was reported during the 
episodes.  She also reported clumsiness, manifested by 
difficulty in picking up objects, some staggering gait, and 
walking into walls a couple of times.  Past history was 
unremarkable.  Electroencephalography (EEG) was normal.  The 
pertinent diagnosis was episodic syncope of undetermined 
etiology, probable functional.  She was seen in January 1974 
and noted to have experienced no more episodes of syncope.  
The impression was functional problem.

The appellant submitted in July 1992, copies of records of 
private medical treatment from 1976 to 1986.  From April to 
December 1976 she was treated for warts, dermatitis, scabies 
and viral infection.  On December 12, 1976 she presented to 
the clinic with complaints of anorexia, vomiting and 
emotional disturbance.  She stated that she had been upset 
about events in her life but refused to elaborate on them or 
discuss them, stating only that they were becoming resolved.  
The assessment was situational adjustment reaction, cause 
unknown.  When she was treated for back complaints in March 
1977, it was noted that the appellant "appeared grossly to 
be somewhat depressed " during the examination.  When she 
was in for a Pap smear in January 1978 it was noted her 
reluctance to pelvic examination stemmed from problems in the 
past which she was reluctant to talk about, and evidently 
revolved abound sexual encounters at a very young age that 
were traumatic to her.  Pelvic examination was undertaken 
after 5 milligrams of Valium IV (intervenous).  It was noted 
that the vault was very tight in the fornices complicating 
the situation.

The private clinical records show that in July 1981 the 
appellant was seen for a Pap smear and complained of pelvic 
cramps for as much as a day or two upon sexual excitation.  
Pelvic examination was very difficult secondary to 4+ 
vaginismus, and the assessment was possible sexual 
dysfunction or atypical pelvic congestion syndrome.  

In late January 1985 the appellant was admitted to a private 
hospital after passing out at a local motel.  The appellant 
had dived into the motel pool and rescued a drowning victim, 
and afterwards was quite nervous.  She was helped to restroom 
by her friend, and was found on the floor unconscious for 
several seconds.  She appeared somewhat confused.  Since then 
she had been lapsing in and out of wakefulness.  It was noted 
that an EEG some 10 years before for questionable petit mal 
epilepsy had been normal.  

The appellant was hospitalized in November 1985 after 
thinking of killing herself by carbon monoxide or shooting 
herself.  It was noted that she had a somewhat stormy 
psychiatric history.  In the summer she worried about the 
visit of her parents, which she found stressful because of 
past physical and sexual abuse received from her father.  It 
was recorded that she sustained physical abuse from her 
earliest memories on to age 18, when she left home.  She 
sustained sexual abuse and physical trauma from age 4 to 18.  
She was arrested numerous times on run-away charges when she 
would attempt to escape.  Her time in the Air Force was 
noted.  She reported being married 13 years with no sexual 
life with her husband, presumably because of fears engendered 
by the past incest.  Following mental status examination the 
Axis I diagnostic impressions were major depression, and 
post-traumatic stress disorder (PTSD).

The appellant was hospitalized in February 1986 for being 
suicidal.  At her grandmother's funeral in January she was 
assaulted physically and probably sexually by her father.  
The diagnoses were major depression, recurrent, suicidal; and 
PTSD.  

Received in July 1992 were copies of VA clinic records from 
1991 and 1992.  These records, collectively, show mental 
health clinic visits concerning her depression and "PTSD."  
The appellant was hospitalized in January and February 1991.  
She was transferred to the VA hospital , after spending 12 
weeks in Our Lady of Peace hospital.  She was admitted due to 
depression and suicidal ideation.  The history of severe 
childhood physical and sexual abuse was again noted.  Since 
moving back to Indiana her parents visited frequently and 
this was very traumatic for her.  She admitted to depression, 
inability to sleep, loss of interest and in activities, and 
loss of appetite.  She reported suffering from recurrent 
nightmares and flashbacks regarding the past sexual and 
physical abuse.  She stated that she adapted this behavior 
when she was 6 or 7 years old to escape from the reality of 
the horrible family situation.  

In March 1991 reference was made to dissociative episodes, 
and inability to account for her time.  In May 1991 there was 
a question of MPD (multiple personality disorder).  In 
January 1992, it appears that reference was made to multiple 
personalities, and the appellant's husband gave the examiner 
copies of records the appellant had filed showing that she 
was apparently attacked physically in 1971,"may be sexually 
too."  It was indicated that it was possible that incident 
started her downhill course.  In her weekly sessions the 
appellant also described in detail her physical abuse as a 
child.  In the above periods she was also treated for skin 
problems.

Received in support of the appellant's claim, in November 
1992, were copies of service medical records submitted by the 
appellant.  At that time the appellant reported that she had 
psychiatric problems in service that could have been 
misdiagnosed.  Service records dated the 20th of August 1971 
noted that the appellant gave a vague history of having been 
beaten up in the abdomen by 2 boys, for no known reason, 
August 4th, not sexually assaulted.  She was subjected to 
abdominal trauma, unable to keep food down, vomiting several 
times a day.  It was noted that she appeared very immature, 
and laughed inappropriately.  The examination impression was 
deferred, pending follow-up mental status evaluation.  An 
August 26th record noted that the appellant still had 
vomiting, and if it continued an upper gastrointestinal 
service would be performed in light of the assault.  There 
was also the notation of unusual family history, "children 
reared selves apparently."  September 20th it was recorded 
that the appellant was beat up, hit in the stomach by two 
assailants behind the bowling alley, about August 4th, 11:45 
PM.  She returned to her dormitory and went to bed.  It was 
noted that she was not sexually assaulted.  Ten days later 
she reported the incident to the WAF squadron, and was told 
to see a physician.  While she reported vomiting all meals 
for several weeks she had no weight loss or bowel changes.  
She now related that every once in a while she would lose a 
meal.  It was noted that sometimes she laughed 
inappropriately.  The impression was deferred.  A brain scan 
in December 1973, associated with episodic syncope, was 
negative.  

The appellant received VA psychological testing and 
evaluation in February 1993.  It was noted that she had 
married in September 1972, that in 1981 she had confided some 
of her physical abuse to a woman friend and soon afterward 
the knowledge of the sexual abuse "came to her in a flash."  
She stated that she was first diagnosed with MPD in the early 
1970's.  Since July 1993 she was seen a group for adults 
molested as children.  Reference was made to psychological 
evaluation in January 1991 that found "symptoms of 
dissociation are more like trance states than 
depersonalization and there is no evidence of multiple 
personality disorder or fugue states."  The appellant stated 
that she had no children because of the physical injuries 
suffered during abuse as a child.  The interview was 
difficult due the appellant "switching," in an obvious 
manner, between 2 personalities and her almost exclusive 
focus on her various traumas. 

The appellant described years of severe physical, sexual, and 
emotional abuse from her parents, and being sexually abused 
by a 6th grade female teacher, and a 10th grade male teacher 
and coach.  In service she experienced constant sexual 
harassment from the first day.  She reported being raped in 
service by 2 fellow soldiers in August 1971, crawling back to 
her room after being raped and beaten, and her roommate 
reporting the incident.  She could not identify the men 
because it was too dark to see them.  When she reported to 
the ER (emergency room) for medical help the ER physician 
accused her of having had a "coat-hanger abortion" because 
she "was so messed up down there."  The appellant stated 
that at this point she had not recalled any of the childhood 
sexual abuse.  The appellant stated that she was only able to 
sleep 2-3 hours per night, and lost at least 1 night's sleep 
per week.  She described nightmares, depression, suicidal 
ideation, self-abuse, and homicidal ideation towards her 
parents.  She complained of flashbacks and intrusive thoughts 
of the abuse. Testing showed the MMPI to be of questionable 
validity, and there was a strong manipulative feel to the 
interview, during which the appellant switched personalities.  
It was noted that she reported an excessive amount of sexual 
assaults, rapes, molestation's and harassment by parents, 
teachers, coaches, and military personnel.  The test data was 
exaggerated and this could be due to an acute disturbance or 
an over-response set in order to achieve some goal.  The Axis 
I diagnoses were major depression, recurrent, severe; R/O 
(rule out) factitious disorder with psychological symptoms; 
R/O multiple personality disorder; PTSD symptoms secondary to 
sexual abuse/assault.  The Axis II diagnosis was borderline 
personality disorder.  

A brief therapy evaluation by the VA in March 1993, noted 
that the appellant was able to identify 3 "executive 
personalities."  While her husband was at work her brother-
in-law apparently watched her.  In June 1993 it was recorded 
that the appellant talked about the rape in the military.  A 
dark night in July-August, before she met her husband, 3 men 
(she believed they were black) attacked her, hit her 
severely, 2 of them raped her and all of them called her 
names.  Bleeding she managed to go back to her room.  When 
seen by a physician she was accused of a self-induced 
abortion.  She recalled that when she left her parents' house 
in Cleveland she didn't disassociate, was doing fairly well 
but after the trauma of the rape, all the abuse came up.  In 
May 1993 she reported that she was somewhat happier before 
the rape in 1971, and afterwards she experienced intense 
anger and numbness but the intrusive thoughts and flashbacks 
worsened.  There were diagnoses of major depression for the 
appellant.  In June 1994 she again referred gang rape by 3 
men in service, and mistreatment by a physician following the 
event.  The clinical records dated in 1994 show the appellant 
reporting being sexually molested by police, and prisoners, 
when a runaway before service.  She also described sexual 
abuse by her father and mother.  Seizure activity was also 
reported.  

When hospitalized in July and August 1994, for suicidal 
actions, it was noted that one seizure event was observed by 
a housekeeping staff member who reported that just prior the 
appellant being found on the floor, she had lowered herself 
slowly from her wheel chair prior to discovery by the nursing 
staff.  EEG's in July 1994 were normal.  The neurology chief 
resident believed that the most likely diagnosis was pseudo-
seizures, and there was no reason for pharmacologic 
treatment.  The appellant's borderline personality disorder 
was determined as pervasive pattern of instability of mood in 
her personal relationships and self-image.  Her unstable 
attempts in her personal relationships characterized by 
alternating between extremes of idealization, devaluation, 
and impulsiveness was potentially self damaging hence the 
history of substance abuse of narcotics as well as the 
possible pseudo-seizure behavior.  It was the psychiatrist's 
interpretation that the history of dissociative identity 
disorder was highly suspect at this time until proven 
otherwise.  The Axis I diagnoses for the appellant were 
history of dissociative identity disorder, history of post-
traumatic stress disorder, per patient, and an Axis II 
diagnoses of borderline personality disorder.  

Mental health clinic notes in 1996 and 1997 show diagnosis of 
major depression, MPD by history, and borderline personality.

Per the December 1997 remand, the veteran was provided VA 
psychological examination and evaluation in June 1998.  There 
was review of the appellant's "voluminous medical record."  
It was recorded that the appellant had a long psychiatric 
history that she dated back to being sexually assaulted in 
the service by 3 black men, and suffering psychologically as 
a result of the assault.  She described being physically, 
emotionally and sexually abused as a child, and attributed 
her multiple personality syndrome to this early time.  She 
reported not remembering much about her childhood, and 
apparently remembered more experiences in therapy.  

The appellant reported seeing a doctor for emotional problems 
in 1973 in North Dakota.  Her first hospitalization was in 
North Dakota, with private and VA hospitalizations since.  
She was currently under care at a mental hygiene clinic.  The 
appellant was seen over 2 days necessitated by her high level 
of emotional distress and the difficulty in interviewing her.  
She reported being depressed most of the time and having 
difficulty falling asleep and staying asleep.  She described 
nightmares, and constant difficulty "keeping people inside 
from coming out."  She described events that made her 
believe that had multiple personalities and voices in her 
head that she stopped hearing after moving away from 
Cleveland, but they began again after she was raped, and 
continued since that time.  

Personality evaluation with the Beck inventory produced a 
score of 36 that is the severely depressed range.  MMPI 
(Minnesota Multiphasic Personality Inventory) testing showed 
a strong tendency to over endorse symptoms.  There were also 
strong feeling of alienation and isolation.  She reported 
bizarre sensory experience, paranoid ideation, depression, 
somatic concern with anxiety and severe social isolation.  
The Millon Clinical Multiaxial Inventory-II, a measure of 
Axis II features, revealed symptoms of mixed character 
disorder with schizoid avoidant-dependent and schizotypal 
traits, and evidence of severe depression, anxiety, and 
extremely low self-esteem.  

It was summarized that the appellant had a very long history 
of psychiatric problems that seem to have their origin in an 
abusive childhood.  She presents as an intensely neurotic 
woman who is almost incapacitated much of the time by worries 
and obsessional thinking about various symptoms.  With regard 
to the issue of service connection, the appellant's mental 
disorder is primarily the result of an abusive childhood.  
These experiences predated her military service and her 
experience of assault in the Air Force appears to have 
exacerbated this pre-existing condition.  Assuming that the 
assault has been verified, 15 percent of her psychiatric 
disorder can be attributed to the stress caused by the 
assault she suffered in the service.  This is a percentage 
estimate based upon the psychiatric symptoms she presents.  

On psychiatric interview, also in June 1998, the examiner 
noted that the appellant reported the story of her rape by 
"3 boys" in service, therapy in 1973 and that the therapist 
took advantage of her sexually.  She never reported this 
alleged assault to anyone.  She returned to counseling in 
1975 and had been on medications and therapeutic modality 
every since.  Previous hospitalizations were also noted.  She 
provided a history of physical and sexual abuse as a child.  
She had never reporting this alleged abuse to any one, never 
confronted her parents, and continued to have contact with 
her parents.  A post-service incident of sexual assault in a 
shopping center by woman who followed her to a bathroom was 
reported, and she did not report this to the authorities.  
She reported nightmares of all of the abuse, and blamed her 
depression and flashbacks on the military.  She did not 
display any psychotic symptoms during he interview but 
claimed to have "internal personalities" who are "always 
talking," and they began when she was a child.  

The examiner reviewed the psychological testing and results, 
and the Axis I diagnoses were major depression, recurrent;  
and PTSD arising out of childhood experiences.  The Axis II 
diagnosis was schizoid personality disorder with passive, 
borderline dependent, schizotypal, and self-defeating traits.  
The examiner, in global assessment of functioning for the 
appellant, noted that she presented with a history which, on 
its face, appears to be "utterly preposterous."  The 
alleged molestations, rapes and sexual abuse were recounted, 
and it was noted that "[t]aken together, these allegations 
of repeated sexual assault appear to be unsupported and 
unreported."  The examiner noted the appellant's profound 
personality pathology, and provided a overview of schizoid 
personalities, reporting that fantasy was noted to be a 
coping mechanism.  It was stated that her personality 
pathology, by its very nature, arose out of childhood and 
adolescence.  Personality pathology is a disordered pattern 
of behavior that is characterized by fixed, inflexible, and 
maladaptive reactions to stress, and represents and 
individual's way of dealing with other people and external 
events regardless of the existing reality.  The examiner 
opined that in the absence of "absolute corroborating 
evidence" of the assault which she alleges occurred on 
active service, it is certainly within the realm of 
therapeutic possibility that all of these alleged events are 
products of her disordered personality and represent a 
schizoid fantasy.  Consequently, the examiner could not, 
based on the information available, assign any part of her 
current level of psychiatric distress to any kind of incident 
of military service.  

It was noted that the appellant did have major depression and 
the diagnosis most appropriately fit the symptomatology that 
she displayed.  If she had PTSD, it was believed to be 
related to circumstance totally outside of any incidents of 
military service, until such time as corroboration 
information can be made available.  As noted previously her 
stories are elaborate and fantastic, and have some 
variability over the years.  The examiner did not believe 
that the depressive symptomatology or the PTSD type 
symptomatology was related to an incident of military service 
unless and until that kind of corroborating information was 
made available.  Based on the appellant's stable marriage and 
occupational capacity to function, her global assessment of 
functioning was 60-62, mild-to-moderate.

The RO sent a letter to the appellant, dated August 26, 1998, 
from a Personal Trauma Coordinator, noting the need for more 
information, the type of information needed, and how to get 
assistance in getting evidence.

The RO, in August 1998 requested from the National Personnel 
Records Center, the appellant's entire personnel records 
jacket.  Received in September 1998 were documents showing 
the appellant's promotions, and performance reports.  The 
performance reports in 1971, 1972, and 1973 show steady 
upward progression of proficiency and accomplishment, noting 
in 1973 that she was a nominee for both Airman of the Quarter 
and Airman of the Year.  

In December 1998 the RO wrote a letter to the Air Force 
requesting investigation reports that might be applicable to 
the appellant, noting her contentions, and that a search be 
made for any investitive reports that identify the appellant 
in any fashion.  The response in December 1998 noted that the 
appellant's name and Social Security number were run through 
a special index and database for investigations with no 
records found that there had ever been an investigation 
involving the appellant.  It was noted also that records of 
an investigation would only have been maintained for 15 years 
and thus any investigative report would have been destroyed 
between 1986 and 1989.


Analysis

Analysis of the appellant's claim for an acquired psychiatric 
disorder divides reasonably into two components.  The first 
part must address the claim for service connection for PTSD, 
based upon an alleged personal assault, including 
consideration of the special evidentiary procedures set out 
in Patton v. West, 12 Vet. App. 272 (1999).  The second part 
of the analysis pertains to any other acquired psychiatric 
disability, including major depression and multiple 
personality disorder.  

I.  PTSD

The appellant contends, in substance, that she was sexually 
assaulted in July 1971, and that this event precipitated her 
PTSD, or triggered her recall of sexual abuse as a child, and 
resulted in her decline in mental health every since.  She 
believes that she has never been as happy as she was before 
1971.  There is no allegation and no showing in the record 
that the appellant ever engaged in combat with the enemy.

The appellant's service records show that she reported being 
beaten up in August 1971.  There was some speculation as to 
sexual assault.  Physical examination, however, showed no 
residuals of trauma, including pelvic examination.  She was 
married in 1972.  In 1973, she had spells of syncope, with no 
organic basis found, and the impression was functional 
problem.  Her performance reports from 1971 to 1973 showed 
steady progression in rank, highly satisfactory job 
performance and that she was considered for special awards 
for exceptionally meritorious service.  

The Board is compelled to observe that to comply with the 
statutory requirements of 38 U.S.C. § 7104(d) to provide 
"reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the veteran's 
evidentiary assertions.  The Board must account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996).  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (1997).  In Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), the Court held that 
credibility can be impeached generally by a showing of:  
"interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  

The first report by the appellant that she was sexually 
assaulted in service was in 1993.  At that time she reported 
being beaten and raped by 2 men, that her roommate reported 
the incident, and that when she reported to the emergency 
room she was so messed up "down there" she was accused of 
performing a coat hanger abortion on herself.  The evidence 
of record does not support this version of her story of rape 
in service.  There are no emergency room records in file, and 
no indication that she sought such treatment.  When seen in 
at a medical facility in August 1971, approximately 2 weeks 
after the reported incident of being physically assaulted, 
there were no reported physical residuals of being beaten, 
such as contusions and bruises, and pelvic examination did 
not reveal any significant finding.  This is clearly 
inconsistent with her account that she was told she was so 
"messed up" as to suggest a coat hanger abortion.  Later 
variants of the story of sexual assault in service shows the 
appellant reporting attack by 3 men, not 2, and that the 
"boys" were black.  She also stated that the incident was 
never reported.  In 1998 the appellant added for the first 
time an account of therapy in 1973 during which her therapist 
allegedly took advantage of her sexually.  Again, there is no 
support in the service records for this story.

Medical records in 1985 show that the appellant reported 
physical and sexual abuse by her parents from age 4 to age 
18.  Her military service was noted with no reference to 
sexual assault in service.  The Board points out that there 
was a diagnosis of PTSD in November 1985, based on her report 
of physical and sexual abuse as a child, with no reference to 
sexual abuse in the military service.  This diagnosis was 
continued in 1986, on again based on her childhood 
experiences.  In other words, the appellant was forthcoming 
about alleged sexual assault as a child as early as 1985, but 
made no reference to such an event in service-much less 
multiple events.  When the appellant reported the sexual 
assault in service, in February 1993, she also reported 
sexual abuse by 6th and 10th grade teachers, and "constant" 
sexual harassment in service.  However, psychological testing 
in 1993 revealed exaggerated results, and it was noted that 
the appellant reported an excessive amount of sexual 
assaults, rapes, molestation's, and harassment.  When 
hospitalized for suicidal actions in 1994 the diagnosis of 
PTSD was per the appellant, and apparently not found during 
the hospitalization and treatment.  It was during this 
hospitalization that the appellant was reported to have 
staged a seizure, and the problem was found to be pseudo-
seizure.

The appellant was again provided VA psychological testing and 
evaluation in June 1998.  The examiner, after review of the 
claims file and testing results, opined that the appellant's 
mental disorder was primarily the result of an abusive 
childhood, and if the sexual assault in service could be 
verified, only "15 percent" of her psychiatric disorder 
could be attributed to the stress from the assault in 
service.  The Board finds that to the degree this provider 
suggested any link between a current psychiatric disorder and 
service, this conclusion clearly was highly contingent upon 
verification of a sexual assault.  No such verification is of 
record.  The appellant also received psychiatric examination 
in June 1998.  At this time she reported that her therapist 
in 1973 sexually abused her, and that she was sexually 
assaulted in a shopping mall restroom after service.  The 
examiner opined that on it's face, the veteran's history was 
"utterly preposterous," and that the alleged molestations, 
rapes, and sexual abuse taken together appeared to be 
unsupported and unreported.  It was also noted that in 
persons with her personality disorder, fantasy was a coping 
mechanism.  Additionally, the examiner stated that the PTD 
diagnosis arose out of childhood experiences, and this was 
elaborated on by the examiner in additional discussion.

This case is not about the question of whether sexual assault 
occurs, whether sexual assault may cause PTSD, the validity 
of the concept of PTSD, or any other general or symbolic 
issue.  This case is about whether this claimant has an 
acquired psychiatric disorder due to her service.  The crux 
of this specific case is that 
no rational fact finder can fail to recognize that the 
claimant is utterly without credibility in her evidentiary 
assertions advanced in support of her claim for compensation 
benefits.  As detailed above, even with a generous allowance 
for the specific problems of claims based upon personal 
assault, the record in this case demonstrates that her 
assertions teem with blatant inconsistencies.  On at least 
one occasion, medical providers directly observed 
manipulative behavior.  Test results show a pattern of 
disclosures supporting the conclusion that her responses are 
gauged by what serves her interests in her claim, not honest 
reporting.  One provider, after detailed review of the record 
and an extended examination, has expressly labeled her 
stories as "utterly preposterous."  By far and away, the 
most credible evidence of record shows she does not have PTSD 
due to service.

The Board notes the RO's attempts to develop this claim under 
the guidelines of ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, § 5.14(c), to include the special letter to the 
appellant.  She failed to respond.  The RO also attempted 
diligently to develop the personnel records from service, and 
the attempt to secure any investigation reports.  The 
response indicated clearly that there had never been an 
investigation involving the appellant.  The service 
administrative records only reflect highly satisfactory 
performance of duties and advancement after the date of the 
alleged assault.  

The Board has considered whether further development of this 
matter is warranted in light of Patton v. West, supra., but 
finds no basis for such action.  First, the Board points out 
that the special development letter for claims of PTSD due to 
personal assault was, in fact, sent to the appellant.  
Second, the RO's thorough development action included 
comprehensive medical evaluation of the complete record with 
the question of whether there is evidence of psychiatric 
disability attributable to personal assault in service 
clearly before the providers.  The only response that offered 
any support for the veteran was the opinion that if there was 
actual verification of the sexual assault, then perhaps a 
fraction of the claimant's current psychiatric problems could 
be linked to service.  Obviously, this contingent opinion 
clearly rested on the premise that such verification was not 
currently available.  The psychiatric evaluation flatly ruled 
out any such relationship on any basis.  

Finally, this matter is clearly distinguishable from Patton 
on one of the crucial basis.  There was no indication in 
Patton that the good faith of the claim was in doubt.  In 
this case, it is manifestly obvious that the claimant is 
clearly and unmistakably not credible in her evidentiary 
assertions in pursuit of this claim for monetary benefits.  
Once the appellant completely destroys her credibility, 
further medical or factual development is worse than 
pointless; it is a waste of scarce adjudicatory resources 
that must be reserved for meritorious claims advanced in good 
faith.


II.  Other Acquired Psychiatric Disability, to Include Major 
Depression and Multiple Personality Disorder

Major depression was not found in service or for years 
thereafter.  In 1976 it was indicated that there was a 
situational adjustment reaction, which the appellant would 
not elaborate upon, saying only that it was becoming 
resolved.  She clearly indicated that it was a temporary 
problem.  In 1977 the appellant was depressed, and in 1985 
her problems became full blown with the revelation of 
physical and sexual abuse as a child.  The pertinent 
diagnostic impression was major depression.  It is noteworthy 
that this impression was made without any reference to 
problems in the military service.  Major depression was also 
a diagnosis after psychological testing and evaluation in 
1993.  The record does not show that the examiner found that 
the depression disorder was due to the appellant's 
experiences in service.  The psychological testing in June 
1998 resulted in an opinion that only made reference to Axis 
II diagnosis for the appellant.  The examiner noted that the 
appellant's "mental disorder" was primarily the result of 
an abusive childhood, and assuming that the sexual assault in 
service "has been" verified (which it has not), 15 percent 
of her psychiatric disorder can be attributed to the stress 
caused by the assault she suffered in service.  The 
psychiatric examiner in June 1998, found that the appellant 
did have major depression and did not believe that the 
depressive symptomatology was related to any incident of 
military service, unless the incident was corroborated.  This 
examiner further termed the claimant's stories "utterly 
preposterous."

There is no medical opinion that the appellant's post-service 
major depression is related to her military service.  Thus 
the Board would rule first that her claim is not well 
grounded.  Ruling in the alternative under the authority of 
Holbrook v. Brown, 8 Vet. App. 91 (1995), the Board concludes 
on the merits that she is completely without credibility in 
her evidentiary assertions in support of her claim for the 
reasons set forth above.  Thus, no medical opinion that 
relies upon her evidentiary assertions can carry any 
probative value.  Given these fundamental facts, the benefit 
of the doubt doctrine is not for application because the 
overwhelming weight of the credible evidence is against a 
finding that the appellant has a depressive disorder related 
to military service.

While the appellant reports MPD in the 1970's, she also 
reports that she had this disorder prior to service, and 
there is nothing in the evidence of record to show that it 
was aggravated in service.  In fact, on psychological testing 
and evaluation, there was doubt as to the actual existence of 
any MPD.  It does not appear that MPD has been definitively 
established by competent medical evidence.  The psychiatrist 
in 1994 thought that the diagnosis was highly suspect, and 
MPD was not a diagnosis in June 1998.  However, even if a 
competent medical evidence supporting such a diagnosis is 
assumed, there is no competent medical evidence linking it to 
disease or injury of service origins either on the basis of 
incurrence or aggravation.  Once again, in a merits ruling 
the Board would also deny the claim based upon the lack of 
credibility of the claimant.


Sleep Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.


Factual Background

Service medical records do not reflect any complaints or 
findings of a sleep disorder.  In 1976  the appellant had 
multiple complaints, which did not include sleep problems.  
When hospitalized in January and February 1991 for depression 
and suicide ideation, the appellant recounted her childhood 
abuse, and admitted to depression and inability to sleep.  On 
psychological testing in February 1993, the appellant stated 
that she was only able to sleep 2 to 3 hours per night, 
losing at least 1 nights sleep per week.  In June 1998 she 
reported difficulty in falling asleep and staying asleep.  

Analysis

Available medical records for the appellant do not reflect a 
diagnosis of a sleep disorder.  Apparently the appellant has 
sleep problems and disturbance associated with her 
depression, but a separate sleep disorder has not been 
identified medically. The appellant is not shown to possess 
the medical expertise to determine the etiology of her 
various medical symptoms or their relationship to service, 
and her claims of medical causation are of no probative 
value.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  What ever her personal 
belief, medical evidence is required for a well-grounded 
claim.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In this instance there is no 
medical evidence that the appellant has a sleep disorder, 
separate and apart from her depressive disorder.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet her initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and she is not prejudiced. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

As the claim for service connection for a sleep disorder is 
not well grounded, the claim is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

